DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application. 
Applicant’s amendment to the claims, filed on May 5, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on May 5, 2022, is acknowledged. 
Applicant’s remarks filed on May 5, 2022 in response to the non-final rejection mailed on January 25, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 


Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objections to claims 1, 5, and 6 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Interpretation
As amended, the claims are drawn to a method of at least partially preventing an allergic response in a subject to a galacto-oligosaccharide (GOS) preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans, the method comprising administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris.
The phrase “hypoallergenic GOS preparation” in claim 1 has been interpreted in light of the specification’s definition (p. 5, lines 1-6) as a GOS composition which, when administered to a subject suffering from at least one type of GOS-related allergy, i.e. an allergy caused by GOS produced by Bacillus circulans beta-galactosidase and/or by GOS produced by Aspergillus oryzae beta-galactosidase, evokes a reduced allergic response when compared to a GOS preparation produced by Bacillus circulans or Aspergillus oryzae beta-galactosidase.
The preamble of claim 1 is interpreted as reciting an intended use of the active method step of “administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris”. In this case, the preamble statement does not limit the recited active step in any way. See MPEP 2111.02.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Biosci. Biotechnol. Biochem. 78:100-108, 2014; cited on the IDS filed on December 27, 2019; hereafter “Kaneko”) in view of Hoshi et al. (US 2019/0119662 A1; cited on Form PTO-892 mailed on January 25, 2022; hereafter “Hoshi”). 
The reference of Kaneko discloses that galacto-oligosaccharides (GOSs) promote the growth of bifidobacteria in the human intestine (p. 100, column 1) and GOSs are considered to be a typical prebiotic that is beneficial to human health and are used in various food products (p. 100, columns 1-2). Kaneko discloses that commercially available GOS can be divided into two types, 6′-GOS and 4′-GOS (p. 100, column 1, middle). Kaneko acknowledges that allergic reactions to 4′-GOS have been reported in adults and children in Japan, Singapore, and Vietnam, including 4′-GOS obtained by treating lactose with β-galactosidase derived from Bacillus circulans (p. 100, column 2; p. 101, columns 1 and 2). Kaneko proposes that GOS allergy is IgE-dependent (p. 105, column 2; p. 106, column 2).
The difference between Kaneko and the claimed invention is that Kaneka does not disclose a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris as recited in claims 1, 5, and 6.
The reference of Hoshi teaches a beta-galactosidase (EC 3.2.1.23) obtained from Cryptococcus terrestris NITE-BP-02177 (p. 1, paragraph [0002]; p. 9, paragraph [0119]; p. 11, paragraph [0148]). Hoshi teaches the amino acid sequences of the C. terrestris beta-galactosidase (pp. 13-14), which comprises an amino acid sequence that has at least 80% sequence identity to SEQ ID NO: 1 of this application. Hoshi teaches a method for using C. terrestris beta-galactosidase to produce GOS by the transgalactosylation of lactose (p. 10, paragraph [0133] and p. 12, paragraph [0163]) and teaches the C. terrestris beta-galactosidase was found to have excellent GOS-producing ability (p. 11, paragraph [0145] and p. 12, paragraph [0165]). 
In view of the combination of Kaneko and Hoshi, it would have been obvious to one of ordinary skill in the art before the effective filing date for a person of Japan, Singapore, and Vietnam to consume a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase. One would have been motivated to and would have had a reasonable expectation of success for a person of Japan, Singapore, and Vietnam to consume a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase because Kaneko discloses GOS promotes the growth of bifidobacteria in the human intestine and is considered to be a typical prebiotic that is beneficial to human health and is used in various food and beverage products, Kaneko acknowledges that GOS is consumed by persons in Japan, Singapore, and Vietnam, and Hoshi teaches that GOS produced by C. terrestris beta-galactosidase can be used as a bifidobacterium growth factor.
Regarding the claim 1 limitation “at least partially preventing an allergic response in a subject to a galacto-oligosaccharide (GOS) preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans”, a person of Japan, Singapore, and Vietnam consuming a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase rather than a food or beverage comprising a GOS produced by Bacillus circulans beta-galactosidase would have necessarily prevented any allergic response to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans. Furthermore, as stated above, the claimed method only requires the active step of “administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris”, which encompasses a person of Japan, Singapore, and Vietnam consuming a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase. 
Regarding the claim 1 limitation “hypoallergenic GOS preparation”, given that GOS produced by Aspergillus oryzae beta-galactosidase is a 6’-GOS (Kaneko, p. 102, Table 1) while GOS produced by C. terrestris beta-galactosidase is a 4′-GOS (Hoshi, p. 11, paragraph [0147]), and given that 4′-GOS does not cause 6’-GOS-AL (Kaneko, p. 101, column 1, top; p. 106, column 1), one would have reasonably expected that GOS produced by C. terrestris beta-galactosidase would evoke a reduced allergic response in a person having 6’-GOS-AL with high reactivity to 6’-GOS and low reactivity to 4’-GOS when compared to the allergic response elicited by a 6’-GOS preparation produced by A. oryzae beta-galactosidase.
Regarding the claim 4 limitation, “wherein the subject is known to suffer or has an increased chance to suffer from hypersensitivity to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans”, Kaneko acknowledges that allergic reactions to 4′-GOS have been reported in Japan, Singapore, and Vietnam, including 4′-GOS obtained by treating lactose with β-galactosidase derived from Bacillus circulans. As such, persons in Japan, Singapore, and Vietnam are considered to have an increased chance to suffer from hypersensitivity to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans.
Regarding claim 7, the combination of Kaneko and Hoshi does not teach or suggest “the hypoallergenic GOS preparation has a decreased score in a Skin Prick Test in the subject and/or in a Basophil Activation Test performed on a blood sample isolated from the subject when compared to a GOS preparation obtained by transgalactosylation of lactose using Bacillus circulans”. However, according to MPEP 2112, the express inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. According to the instant specification, skin prick tests with GOS preparation obtained using beta-galactosidase from B. circulans (REF-GOS) elicited an allergic response in the tested subjects while skin prick tests with GOS preparation obtained using beta-galactosidase from Crytptococcus terrestris (HA-GOS) were negative in all subjects tested (p. 45, Table 10). As such, it is presumed that Hoshi’s GOS preparation obtained by transglycosylation of lactose using beta-galactosidase from Cryptococcus terrestris NITE-BP-02177 has a decreased score in a Skin Prick Test in the subject as compared to a GOS preparation obtained by transglycosylation of lactose using beta-galactosidase from Bacillus circulans. 
Therefore, the method of claims 1-9 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant argues that the claims are directed to methods of at least partially preventing allergy against Bacillus circulans-derived GOS, which is a 4’-GOS, by administering C. terrestris-derived GOS, which is also a 4’-GOS. The applicant argues that nothing in the art so much as hinted at differential antigenicity of 4’-GOSs depending on their method of production, or that it was thus possible to at least partially prevent an allergic response against one type of 4’-GOS by administrating another type of 4’-GOS.
The applicant’s argument is not found persuasive. There is no dispute that the prior art teaches or suggests a method for consuming a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase. Rather, the applicant relies on the claim 1 preamble statement of “at least partially preventing an allergic response in a subject to a galacto-oligosaccharide (GOS) preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans” to distinguish the claimed method over the method of the cited prior art. However, the prior art acknowledges that persons of Japan, Singapore, and Vietnam are at increased risk of allergy to GOS prepared by Bacillus circulans beta-galactosidase, and as stated above, persons of Japan, Singapore, and Vietnam consuming a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase rather than a food or beverage comprising a GOS produced by Bacillus circulans beta-galactosidase would have necessarily prevented any allergic response to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans. As further stated above, the claimed method only requires the active step of “administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris”, which encompasses persons of Japan, Singapore, and Vietnam consuming a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase. 
For these reasons, it is the examiner’s position that the claimed method would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections – Double Patenting
Claims 1-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 13 of co-pending application 17/420,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As amended, the claims of this application are drawn to a method of at least partially preventing an allergic response in a subject to a galacto-oligosaccharide (GOS) preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans, the method comprising administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris.
Regarding claims 1-4 and 6 of this application, claim 13 of the reference application is drawn to (in relevant part) a method of at least partially preventing an (IgE-mediated) allergic response in a subject known to suffer or has an increased chance to suffer from hypersensitivity to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans, the method comprising administering to the subject an effective amount of the hypoallergenic GOS preparation, 
wherein the hypoallergenic GOS preparation is prepared by a method comprising contacting a lactose feed with a beta-galactosidase (EC 3.2.1.23) comprising an amino acid sequence according to any of SEQ ID NO: 1, or an amino acid sequence that is at least 80% identical thereto, wherein the lactose feed comprises a cheese whey permeate (CWP) or a CWP that is enriched in sialyllactose (SL-CWP). SEQ ID NO: 1 of this application is identical to SEQ ID NO: 1 of the reference application.
Regarding claim 5 of this application, claim 10 of the reference application recites the beta-galactosidase (EC 3.2.1.23) is derived from Cryptococcus terrestris strain MM13-F2171 (Accession Number: NITE BP-02177) or APC-6431 (Accession Number: NITE BP-02178).
Regarding claim 7 of this application, claim 12 of the reference application recites the hypoallergenic GOS preparation shows a decreased score in a Basophil Activation Test performed on a blood sample isolated from a subject when compared to a GOS preparation obtained by transgalactosylation of lactose using Bacillus circulans beta-galactosidase.
Regarding claim 9 of this application, claim 15 of the reference application recites the composition is a MUM composition for pregnant women, a growing up milk (GUM), a follow-up formula, or an infant formula.
Therefore, claims 1-7 and 9 of this application are unpatentable over the claims of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending application 17/420,062 (reference application) in view of Kaneko (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between claim 8 of this application and claim 13 of the reference application is that claim 13 of the reference application does not recite the subject is of South East Asian origin.  
Kaneko teaches GOSs are used in various food products but reports occurrences of IgE-mediated allergy to GOSs in Japan, Singapore, and Vietnam (p. 100, column 2; p. 101, columns 1-2). 
In view of the teachings of Kaneko, it would have been obvious to one of ordinary skill in the art before the effective filing date for the “subject” of claim 13 of the reference application to be of South East Asian origin. This is because claim 13 of the reference application recites preventing an (IgE-mediated) allergic response and Kaneko acknowledges occurrences of IgE-mediated allergy to GOSs in Japan, Singapore, and Vietnam.
Therefore, claim 8 of this application is unpatentable over claim 13 of the reference application in view of Kaneko. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests that the provisional rejections be held in abeyance until the claims at issue are deemed otherwise allowable. The applicant’s request is acknowledged. 

Conclusion
Status of the claims:
Claims 1-9 are pending in the application.
Claims 1-9 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656